  1   Erica Loftis, Esq. (SBN 259286)
      Adam P. Thursby, Esq. (SBN 318465)
  2   GHIDOTTI BERGER, LLP
      1920 Old Tustin Ave.
  3   Santa Ana, CA 92705
      Ph: (949) 427-2010
  4   Fax: (949) 427-2732
      bknotifications@ghidottiberger.com
  5
      Attorney for Secured Creditor,
  6   U.S. Bank National Association, not in its individual capacity but solely as trustee for LB-Tiki
      Series IV Trust
  7

  8                             UNITED STATES BANKRUPTCY COURT
  9                             NORTHERN DISTRICT OF CALIFORNIA

 10                                        SAN JOSE DIVISION

 11
      In Re:                                            )    CASE NO. 21-50192 MEH
 12                                                     )
      Marta Savic,                                      )    CHAPTER 11
 13                                                     )
                                                        )
 14            Debtor.                                  )    STIPULATION FOR PLAN
                                                        )    TREATMENT ON FIRST LIEN
 15                                                     )    SECURED BY REAL PROPERTY
                                                        )    LOCATED AT 1885 GUINDA ST.
 16                                                     )    PALO ALTO, CALIFORNIA
                                                        )    94303.
 17                                                     )
                                                        )
 18                                                     )
                                                        )
 19                                                     )
                                                        )    Judge M. Elaine Hammond
 20                                                     )
                                                        )
 21                                                     )
                                                        )
 22                                                     )
 23

 24

                                                      1
Case: 21-50192       Doc# 38   Filed: 06/29/21     Entered: 06/29/21 08:48:19       Page 1 of 6
  1            U.S. Bank National Association, not in its individual capacity but solely as trustee for

  2   LB-Tiki Series IV Trust, (“Secured Creditor”), a secured creditor and a party in interest and

  3   Debtor, Marta Savic (“Debtor”) by and through their attorneys of record, now enter into the

  4   below stipulation to resolve and agree to plan treatment of the real property commonly known as

  5   1885 Guinda St., Palo Alto, California 94303.

  6                                               RECITALS

  7            Secured Creditor holds the first lien on the property commonly known as 1885 Guinda

  8   St., Palo Alto, California 94303 (“Property”) evidenced by a promissory note, which is secured

  9   by the Property pursuant to a Deed of Trust.

 10      On February 16, 2021, Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy

 11   Code in the United States Bankruptcy Court, Northern District of California.

 12      As of the date of filing of said bankruptcy case, the total amount of Secured Creditor’s claim

 13   with regard to the Subject Property was approximately $2,279,307.64.

 14      The parties have conferred and agreed upon the treatment of Secured Creditor’s lien secured

 15   by the Subject Property for purposes of Debtor's Chapter 11 Plan and those terms are reflected

 16   below.

 17               THE PARTIES HERETO STIPULATE AND AGREE AS FOLLOWS:

 18      As of 6/30/2021, Secured Creditor has a secured claim in the amount of $2,279,307.64 and

 19   agrees to pay the secured claim amount of $2,279,307.64 at a 5.5% fixed interest rate for 30

 20   years with payments calculated at a 360 month amortization schedule, with all amounts due upon

 21   the maturity date July 1, 2051.

 22      All amounts still outstanding upon the maturity date under this agreement will be due and

 23   owing in full on the maturity date July 1, 2051.

 24

                                                        2
Case: 21-50192      Doc# 38     Filed: 06/29/21      Entered: 06/29/21 08:48:19       Page 2 of 6
  1      The principal and interest payment (“P&I” herein) under these agreed terms is approximately

  2   $12,941.66 per month. This amount is approximate, and the formal re-amortization under this

  3   agreement will be completed by Secured Creditor after successful confirmation of the Plan of

  4   Reorganization that incorporates same.

  5      The Debtor will be responsible for taxes and insurance and the account will not be escrowed.

  6   Debtor is aware these amounts may fluctuate and is responsible to provide proof of insurance

  7   and pay all necessary taxes.

  8      The first payment under this agreement is due 7/01/2021 in the amount of $12,941.66

  9   per month. Debtor agrees to make payments in this amount until the permanent loan

 10   adjustments are made and post confirmation mortgage statement is sent out reflecting the new

 11   loan terms and monthly payment amount. Debtor agrees to pay the amounts reflected in those

 12   statements.

 13      In addition to being responsible for all taxes and insurance moving forward, the Debtor is

 14   responsible to pay all taxes that become due in November 2021 and property insurance proceeds

 15   due February 2022.

 16      Payments shall be made directly to Secured Creditor, Rushmore Loan Management, P.O

 17   Box 52708, Irvine, California 92619 with reference to the last four digits of the Loan Number

 18   0707, or as otherwise directed.

 19      All other terms of the Deed of Trust and Note not directly altered by this agreement will

 20   remain in full force and effect.

 21      All other terms of the Deed of Trust and Note not directly altered by this agreement will

 22   remain in full force and effect.

 23      Secured Creditor shall have relief from the automatic stay as to the Subject Property upon

 24   entry of this order approving the stipulation. Secured Creditor can proceed under the terms of

                                                     3
Case: 21-50192      Doc# 38     Filed: 06/29/21   Entered: 06/29/21 08:48:19       Page 3 of 6
  1       the Note and Deed of Trust at any point after the order.

  2       In the event of a default on payments to Secured Creditor under the terms of this stipulation,

  3   Secured Creditor shall may proceed pursuant to the terms of the underlying Note and Deed of

  4   Trust, and state and federal law, to obtain complete possession of the Subject Property, including

  5   unlawful detainer, without further Court Order or proceeding being necessary. Any and all

  6   default provisions included in Debtor's Chapter 11 Plan are not applicable to Secured Creditor

  7   with regard to the Subject Property, and Secured Creditor is only bound by the terms included in

  8   this stipulation.

  9       Debtor agrees to incorporate the above agreed terms of lien treatment into any and all

 10   existing and future proposed Chapter 11 Plans and, if any terms in Debtor's Chapter 11 Plan

 11   conflict with the terms of this stipulation the terms of this stipulation will control. In the event

 12   that Debtor's Chapter 11 Plan does not reflect the language of this stipulation it will be

 13   incorporated into the confirmation order through exact language, attachment of a copy of the

 14   stipulation, or by reference of the filed stipulation with docket number.

 15       Secured Creditor agrees to vote for Debtor's Chapter 11 Plan provided it reflects the agreed

 16   plan treatment contained in this stipulation, or the terms of the stipulation are incorporated into

 17   the confirmation order through exact language, attachment of a copy of the stipulation, or by

 18   reference of the filed stipulation with docket number.

 19

 20   Dated: June 18, 2021                  GHIDOTTI | BERGER LLP

 21                                                 _______________
                                                    /s/ Erica Loftis
                                                    Erica Loftis, Esq.
 22                                                 Attorney for Secured Creditor

 23   Dated: June 27, 2021
                                                    Marta Savic
 24                                                 Debtor in pro per

                                                      4
Case: 21-50192      Doc# 38    Filed: 06/29/21     Entered: 06/29/21 08:48:19        Page 4 of 6
1    Erica Taylor Loftis Pacheco, Esq. (SBN 259286)
     Merdaud Jafarnia, Esq. (SBN 217263)
2    Adam P. Thursby, Esq. (SBN 318465)
3    GHIDOTTI | BERGER LLP
     1920 Old Tustin Ave.
4    Santa Ana, CA 92705
     Ph: (949) 427-2010 ext. 1010
5    Fax: (949) 427-2732
6    bknotifications@ghidottiberger.com

7    Attorney for Secured Creditor
     U.S. Bank National Association, not in its individual capacity but solely as trustee for LB-Tiki
8    Series IV Trust
9
10                            UNITED STATES BANKRUPTCY COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN JOSE DIVISION

13
     In Re:                                               )    CASE NO.: 21-50192 MEH
14                                                        )
     Marta Savic,                                         )    CHAPTER 11
15
                                                          )
16                                                        )
              Debtor.                                     )    CERTIFICATE OF SERVICE FOR
17                                                        )    STIPULATION FOR PLAN
                                                          )    TREATMENT ON FIRST LIEN
18
                                                          )    SECURED BY REAL PROPERTY
19                                                        )
                                                          )    Judge: M. Elaine Hammond
20                                                        )
21                                                        )
                                                          )
22                                                        )
                                                          )
23                                                        )
24                                                        )
                                                          )
25                                                        )
                                                          )
26                                                        )
27                                                        )
                                                          )
28                                                        )
                                                          )



                                                     1                                      File No. 21-003588-1
 Case: 21-50192         Doc# 38   Filed: 06/29/21        Entered: 06/29/21
                                                                  Certificate of 08:48:19       Page
                                                                                 Service, Case No.      5 ofMEH
                                                                                                   21-50192  6
1                                  CERTIFICATE OF SERVICE
2            On June 29, 2021, I served the foregoing documents described as Stipulation For
     Plan Treatment on First Lien Secured By Real Property on the following individuals by
3    electronic means through the Court’s ECF program:
4
            TRUSTEE
5           Christopher Hayes                     chayestrustee@gmail.com
6           US TRUSTEE
7           US Trustee                            USTPRegion17.SJ.ECF@usdoj.gov

8           COUNSEL FOR US TRUSTEE
            Trevor Ross Fehr                      trevor.fehr@usdoj.gov
9           Marta Villacorta                      marta.villacorta@usdoj.gov
10
            I declare under penalty of perjury under the laws of the United States of America that
11          the foregoing is true and correct.
                                                                  /s/ Brandy Carroll
12
                                                                  Brandy Carroll
13
14           On June 29, 2021, I served the foregoing documents described as Stipulation For
     Plan Treatment on First Lien Secured By Real Property on the following individuals by
15
     depositing true copies thereof in the United States mail at Santa Ana, California enclosed in a
16   sealed envelope, with postage paid, addressed as follows:

17          PRO SE DEBTOR
18          Marta D Savic
            1885 Guinda St
19          Palo Alto, CA 94303
20                I declare under penalty of perjury under the laws of the United States of
21          America that the foregoing is true and correct.
                                                                /s/ Brandy Carroll
22                                                              Brandy Carroll
23
24
25
26
27
28




                                                     2                                      File No. 21-003588-1
 Case: 21-50192       Doc# 38      Filed: 06/29/21       Entered: 06/29/21
                                                                  Certificate of 08:48:19       Page
                                                                                 Service, Case No.      6 ofMEH
                                                                                                   21-50192  6
